Case 2:20-cv-01390-JJT Document 1-1 Filed 07/13/20 Page 1 of 11




                               !
                               !
                               !
                               !




          EXHIBIT!A!
              !
Case 2:20-cv-01390-JJT Document 1-1 Filed 07/13/20 Page 2 of 11
Case 2:20-cv-01390-JJT Document 1-1 Filed 07/13/20 Page 3 of 11
Case 2:20-cv-01390-JJT Document 1-1 Filed 07/13/20 Page 4 of 11
Case 2:20-cv-01390-JJT Document 1-1 Filed 07/13/20 Page 5 of 11
Case 2:20-cv-01390-JJT Document 1-1 Filed 07/13/20 Page 6 of 11
Case 2:20-cv-01390-JJT Document 1-1 Filed 07/13/20 Page 7 of 11
Case 2:20-cv-01390-JJT Document 1-1 Filed 07/13/20 Page 8 of 11
Case 2:20-cv-01390-JJT Document 1-1 Filed 07/13/20 Page 9 of 11
Case 2:20-cv-01390-JJT Document 1-1 Filed 07/13/20 Page 10 of 11
Case 2:20-cv-01390-JJT Document 1-1 Filed 07/13/20 Page 11 of 11
